Citation Nr: 1115432	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-45 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to March 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for diabetes mellitus, rated 20 percent, effective December 11, 2007.  Notably, the March 2008 rating decision also awarded service connection, and assigned separate ratings, for complications of diabetes; the Veteran has not disagreed with those ratings.


FINDING OF FACT

At no time during the appeal period is the Veteran's diabetes mellitus shown to have required regulation of activities in addition to a restricted diet and insulin.  


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

As the rating decision on appeal granted service connection for diabetes mellitus, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2003), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2009 statement of the case provided notice on the "downstream" issue of entitlement to an increased initial rating.  The Veteran has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for an examination of the Veteran in January 2008.  The examination is adequate for rating purposes, as the examiner reviewed the record and conducted a thorough physical examination of the Veteran, with notation of all clinical findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Diabetes mellitus is rated under Code 7913, which provides for a 10 percent rating when the disease is managed by a restricted diet only; a 20 percent rating is warranted when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet; a 40 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required; a 60 percent rating is warranted when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  Note 1 following Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Code 7913.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In a claim disagreeing with the initial rating assigned with a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

VA treatment records include a December 2007 report including a diagnosis of new onset, IDDM (insulin-dependent diabetes mellitus), and the Veteran was instructed to start insulin therapy, Metformin, and advised to begin an ADA diet.  A January 2008 record noted the Veteran's meal times are rather sporadic, but that he does eat breakfast, midday snack and dinner routinely; his insulin dosage was increased.  A February 2008 record includes a diagnosis of recently diagnosed diabetes mellitus, type 2, on insulin, uncontrolled.  A separate February 2008 record included instructions that the Veteran was encouraged to limit his calorie intake to 1800 calories per day, with approximately 210 grams of carbohydrates per day.  

On January 2008 VA examination, it was noted that the Veteran's claims file was reviewed.  The examiner noted that the Veteran had type 2 diabetes diagnosed in December 2007, and was started on insulin, twice daily.  The Veteran reported he was not on a diabetic diet.  He denied hypoglycemia requiring hospitalization, restriction of activities due to diabetes, and progressive loss of weight or strength.  

An April 2008 VA treatment record noted the Veteran has limited exercise due to painful neuropathy, depression, stress, and weight gain.  

A May 2008 VA treatment record notes the Veteran was instructed to have 30 minutes of daily activity, minimum, or 60 to 90 minutes to promote weight loss (if desired).  

A September 2009 VA treatment record notes that the Veteran's type 2 diabetes was controlled with Metformin and insulin.  

What distinguishes the schedular criteria for the current, 20 percent, rating for diabetes from those for the next higher, 40 percent, rating is that in addition to requiring diet and insulin for control, the diabetes also must require regulation of activities (defined as the "avoidance of strenuous occupational and recreational activities").  38 C.F.R. § 4.119, Code 7913 (defining term within criteria for a 100 percent rating).  [The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).]

The record does not show that at any time during the appeal period the Veteran's diabetes has required regulation (avoidance) of activities; indeed, he has been encouraged to exercise.  See May 2008 VA treatment record.  The Veteran himself has denied that any treatment provider has instructed him to restrict his activities.  See January 2008 VA examination report.  Accordingly, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.  Furthermore, the record does not reflect any further compensable complications of diabetes.  [Peripheral neuropathy of the lower extremities is separately rated, and those ratings are not at issue herein; hypertension has been determined to not be service connected, and that matter likewise is not at issue herein.]

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to diabetes mellitus that are not encompassed by the 20 percent rating assigned.  Therefore, the schedular criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Notably, the Veteran is retired, and has been granted a total disability rating based on individual unemployability.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  

The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.  


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


